Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant’s filing on 7 November 2020. 
Applicant’s preliminary amendment filed 18 February 2022, amending paragraphs [0003], [0032], and [0049] is noted.
Claims 1-20 are presently pending and under consideration.

Terminal Disclaimer
The terminal disclaimer filed on 18 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10860259 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses
(1) Shifeng discloses multi-tiered storage of blockchain data where the different tiers offer different levels of performance (2) Goerigner et al (US 2017/0337534) discloses a virtualized blockchain forest of aggregated individual blockchains and capable of terminating individual blockchains, (3) Childress et al (US 2018/0189333) disclosing compressing one or more portions of blockchain transactions and archiving the compressed one or more portions of the blockchain transaction, and (4) 
However, they do not teach the combination archiving data within a blockchained-archival storage system, comprising: migrating data from a cache storage tier to a disk storage tier based on aging criteria by generating a first archival blockchain on the disk storage tier whose constituent archival blockchain blocks contain the migrating data as data; and migrating archival blockchain blocks from the disk storage tier to a tape storage tier based on aging criteria by generating a second archival blockchain on the tape storage tier whose constituent archival blockchain blocks contain the migrating archival blockchain blocks as data, as in independent claim 1.
Nor do they teach the combination of archiving data within a blockchained-archival storage system, comprising: migrating data from a cache storage tier to a disk storage tier based on aging criteria by storing them within an archival blockchain on the disk storage tier; and migrating archival blockchain blocks from the archival blockchain on the disk storage tier to a tape storage tier based on aging criteria by storing them within an archival blockchain on the tape storage tier, as in independent claim 9.
Nor do they teach the combination of archiving data within a blockchained-archival storage system, comprising: archiving data based on aging criteria within a merkle tree structure, wherein new data is stored within merkle tree leaf nodes on a cache storage tier, wherein data within the cache storage tier that meets a first aging criteria is migrated to a disk storage tier and are stored within merkle tree mid-level nodes, wherein data within the disk storage tier that meets a second aging criteria is migrated to a tape storage tier and are stored within a merkle tree root nodes, wherein the mid-level nodes form a first archival blockchain, wherein the root nodes form a second archival blockchain, as in independent claim 16.
Claim 2-8, 10-15, and 17-20 are allowed as being dependent upon, and therefore incorporating therein, the allowable subject matter of the respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137